Citation Nr: 1134223	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-30 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hand condition.

2.  Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty in the Navy from August 1968 to May 1970 and in the Army National Guard from January 25, 1991 to March 26, 1991.  In addition to these two periods of active duty, the Veteran also had service in the Army National Guard of Arkansas between July 1976 and September 2000, with several periods of annual training (AT), active duty for training (ACDUTRA) and/or active duty for special work (ADSW) during this timeframe.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the above claims.

The Veteran presented testimony before the undersigned Veterans Law Judge in August 2008.  A transcript of the hearing is of record.  

The Board remanded both claims in April 2009 for additional development and to address due process concerns.  As will be discussed below, the actions directed by the Board in regards to the claim for kidney stones were not substantially complied with and the claim must again be remanded.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As the claim for service connection for a right hand condition is being granted, there is no prejudice to the Veteran in proceeding with the adjudication of his claim.  

The Board previously referred the issue of entitlement to service connection for a right foot condition as it had been raised by the record but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Review of the claims folder reveals that this issue has still not been addressed.  Therefore, the Board does not have jurisdiction over it and it is again referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for kidney stones is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran sustained a fracture to his right fifth metacarpal in service and is currently diagnosed with healed fracture, fifth metacarpal right hand.  


CONCLUSION OF LAW

The criteria for service connection for a right hand condition, diagnosed as healed fracture, fifth metacarpal right hand, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for a right hand condition, contending that he has residuals of a 1969 in-service right hand fracture.  Service treatment records verify that he fractured his right fifth metacarpal in December 1969 and the post-service medical evidence of record reveals that he sought treatment related to his right hand on several occasions.  The Veteran has most recently been diagnosed with healed fracture, fifth metacarpal right hand, with generalized degenerative arthritis involving multiple joints of this hand and wrist.  In light of the foregoing, which reveals that the Veteran has two of the elements required to substantiate a claim for service connection, namely evidence of in-service incurrence of an injury to his right hand and evidence of a current disability involving his right hand, the question to be resolved in this case is whether the Veteran's right hand disability is etiologically related to active service.  

The Veteran underwent a VA compensation and pension (C&P) hand, thumb and fingers examination in June 2010, at which time his claims folder was reviewed.  In pertinent part, he reported an injury to his right hand after falling in December 1969, which was treated with casting.  The Veteran indicated that he did not have problems following that injury until the late 1980s, at which time he developed some numbness and went on to have a carpal tunnel release.  After that, both hands began to tighten up, the right worse than the left, and his major joint had been his long finger metacarpophalangeal, which had been injected with steroids several times.  The Veteran reported that taking Celebrex helped him and denied having any other surgery on this hand besides the carpal tunnel.  It was also noted that the metacarpal fracture was treated closed and went on to uneventful healing.  

In pertinent part, physical examination revealed some degenerative enlargement of several of his finger joints, particularly involving the index and other distal joints, which were visibly enlarged.  These were not tender, but the Veteran was very slightly tender at the metacarpophalangeal in the long, which is not enlarged or otherwise abnormal.  The examiner reported that x-rays showed degenerative changes throughout involving not only the wrists, but also the metacarpophalangeal of the long, thumb metacarpophalangeal and interphalangeal joints, his right, small, index, and long distal joints, and index proximal joint.  There was also a healed fracture of the base of the fifth metacarpal, which was not deformed and alignment was reported as normal.  The Veteran was diagnosed with healed fracture fifth metacarpal right hand with generalized degenerative arthritis involving multiple joints as described above of this hand and wrist.  

The examiner noted that the Veteran has "degenerative joint disease or osteoarthritis involving multiple joints of the right hand.  He has a healed fracture of the 5th metacarpal of that same hand.  The fracture has nothing at all to do with the degenerative aging osteoarthritis, which occurs and has been noted in his opposite hand as well."  Therefore, it was the examiner's opinion that the right hand condition did not have its onset during service and was not related to his in-service disease or injury, specifically the December 1969 right fifth metacarpal shaft fracture.  The rationale in support of this opinion was that "we are dealing with a generalized osteoarthritic condition, which involves multiple joints and in fact involves his opposite hand, which would completely exclude his injury as being the culprit or the reason for his degenerative arthritis, which is occurring as noted above generalized involving both hands and wrists."  

The evidence of record supports the Veteran's claim for service connection for a right hand condition, diagnosed as a healed fracture of the 5th metacarpal.  This is so because he sustained a fracture of the right fifth metacarpal during service in December 1969, he currently has radiographic evidence of a healed fracture in this location, and there is no evidence that the healed fracture noted on x-ray at the time of the June 2010 VA examination is due to an intercurrent cause or event that occurred after his discharge for service.  For these reasons, the Board resolves reasonable doubt in the Veteran's favor by finding that service connection for a right hand condition, specifically the diagnosed healed fracture of the fifth metacarpal, is warranted.  See 38 C.F.R. § 3.303(b).  

Service connection is not warranted, however, for the generalized degenerative arthritis involving multiple joints of the Veteran's right hand and wrist noted on x-ray in June 2010.  The Veteran has not complained of a continuity of symptomatology since service, as he reported on VA examination in June 2010 that he did not have problems following the in-service injury until the late 1980s.  Also, the VA examiner who conducted the June 2010 VA examination specifically noted that the healed fracture has no relationship to the degenerative aging osteoarthritis.  The examiner determined that the degenerative arthritis was not the result of the in-service injury.  In support of this opinion, the examiner reasoned that the osteoarthritic conditions were generalized (in that they affected multiple joints of the hand and wrist) and occurred bilaterally (right and left hands and wrists).  There is no other competent medical evidence to refute this opinion or to otherwise link the Veteran's generalized degenerative arthritis involving multiple joints of the right hand and wrist to service, or any evidence of arthritis in the Veteran's right hand within one year of his discharge from service.  For these reasons, service connection for the diagnosed generalized degenerative arthritis involving multiple joints of the Veteran's right hand and wrist is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in June 2006 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above, as well as the Dingess requirements.  The Veteran was contacted in October 2006 to explain that the requirements outlined in the June 2006 applied to his right hand, and he stated that he understood the evidence requirements.  See VA Form 119, dated October 4, 2006.  

Regarding the duty to assist, the RO has obtained the Veteran's service, VA, and private treatment records.  He was also afforded a VA examination in June 2010, with included a review of the claims folder and the Veteran's medical history.  The examiner provided an opinion which was supported by a rationale and is considered to be adequate.  The RO/AMC has complied with the Board's prior remand with respect to the right hand claim.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for a right hand condition, diagnosed as healed fracture, fifth metacarpal right hand, is granted.


REMAND

Unfortunately, another remand is required in regards to the remaining claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

The claim was previously remanded in pertinent part for the RO to make arrangements to obtain the Veteran's complete treatment records for kidney stones from the Little Rock and Fayetteville VA medical facilities dated from 1990 to 1994 and from 2006 forward.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Review of the claims folder reveals that a request was made to Fayetteville from the RO in Huntington, West Virginia, in June 2009 for all treatment records for a right hand condition 1990 through 1994 and 2006 to the present.  The VA medical facility in Fayetteville (known as the Veterans Health Care System of the Ozarks) provided a response later that month, indicating that it had no records for the time frames requested.  As the request made by the Huntington RO did not include records related to kidney stones, as instructed in the remand, this must be rectified on remand.  

Review of the claims folder also reveals that a request was made by the Huntington RO to the Central Arkansas Veterans Healthcare System (Little Rock medical facility) in July 2009, which correctly identified records related to kidney stones were being sought from 1990 through 1994 and 2006 to the present.  In the response received that month, however, it was noted that volume 1 and all computer information had been copied but that volume 2 was unavailable and it would be unavailable for approximately four to five months as it had just been sent to the Federal Record Center in Neosho, Missouri.  Review of the records received reveal that progress notes dated from March 1998 to October 2007 were obtained.  On remand, the RO/AMC must make a specific request to obtain records from Volume 2 noted by the Central Arkansas Veterans Healthcare System and obtain all records dated after October 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records for kidney stones from the Veterans Health Care System of the Ozarks (Fayetteville medical facility) dated from 1990 to 1994 and from 2006 forward.  

A specific request should be made for all treatment and clinical records related to the Veteran's treatment for kidney stones in 1992, including on April 9, 1992.

If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Make arrangements to obtain the Veteran's complete treatment records for kidney stones from the Central Arkansas Veterans Healthcare System dated from 1990 to 1994, as well as records from this facility dated after October 2007.  

A specific request should be made for all treatment and clinical records related to the Veteran's treatment for kidney stones in 1992, including on April 9, 1992.

The RO/AMC should specifically request all records from Volume 2 (which appear to be records that pre-date March 1998), which the Central Arkansas Veterans Healthcare System noted would be unavailable for approximately four to five months when it responded to the initial request in July 2009.  

If any of these records are in a retired or archived status, efforts should be made to acquire the records. If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


